DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. 
Regarding 101 rejection, the amendments do not overcome the rejection. It is still Abstract idea which can be done by the human on piece of paper, by claiming the processor Applicant just moves abstract idea to the computer which is unpatentable.
Regarding 112(a) rejection, Applicant arguing specific formula which is not present in the claim. The whole idea of the presented 112(a) was to indicate that Applicant presented only one way to make the invention in the specification. Claim is much broader and includes other multiple ways to make the invention which are not disclosed in the specification. Therefore Applicant claims genus claim by providing only single specie. No instruction to how to build other species is present in the specification. Therefore the rejection is maintained. Applicant argues that precision indicator for example is adequately defined without providing the specific place where it is defined, similarly for the recall indicator.  Writing the “precision indicator may be calculated in accordance” does not fully define the scope and all possible ways of calculation.
Regarding 112(b) rejection arguments Examiner notes that argued part description does not provide full scope of the terms which are used. In order to define 

Also to address first part of the 112(a) rejection Performance indicator is not a Likelihood according equation 2. While recall indicator (according to eq. 3) can be considered as a likelihood because it is a ratio between two areas, the performance indicator is ratio between Area and time and cannot be likelihood. That creates the issue WHAT does it mean “representative of a likelihood”. How likelihood is calculated.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10416311. Although the claims at issue are not identical, they are not patentably distinct from each other because subject .
  Similarly, Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent No. 10416311. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matter of claim 32 of the current application is broader than the subject matter of claim 30 of the issued patent. Claim 30 of the patent anticipates claim 32 of the current application.
Instant Application
‘311 Patent Claim 6
21. (New) A mobile computer system for control based on geofence crossings, comprising:
1.  A mobile computer system for control based on geofence crossings, comprising:
one or more types of communication circuitry, wherein each type of communication circuitry of the one or more types of communication circuitry is configured to communicate using corresponding communication signaling; and one or more processors coupled with a memory device to execute performance indicator program code to:
one or more types of communication circuitry, wherein each type of communication circuitry of the one or more types of communication circuitry is configured to communicate using corresponding communication signaling; and one or more processors coupled with a memory device and coupled with one or more types of communication circuitry, wherein the one or more processors are 

the one or more processors are to execute the performance indicator program code to: generate a weighted combination of a precision indicator and a recall indicator; wherein the precision indicator is representative of a likelihood that the mobile computer system crosses the boundary of the geofence after the associated candidate geofence crossing time; and wherein the recall indicator is representative of a likelihood that the mobile computer system crosses the boundary of the geofence after the associated candidate geofence crossing time, given that the mobile computer system crosses the boundary of the geofence.
the one or more processors are to execute selection logic to select a geofence crossing time from the plurality 


the one or more processors are to execute control program code to transmit a control signal to the mobile computer system or another computer device, wherein the control signal is for performance of an action by the mobile computer system or the other computer device based on the selected geofence crossing time.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of signal and data manipulation without significantly more. The claim(s) 41 recite(s) “a method comprising: generating, for each of a plurality of candidate geofence crossing times for crossing a boundary of a geofence by a mobile computer system, a performance indicator that is a weighted combination of a precision 
Additional part “controlling transmission of a control signal based on the selected geofence crossing time to the computer device, the mobile computer system, or another computer device, wherein the control signal is to cause the computer device, the mobile computer system, or the other computer device to perform an action before, at, or after the selected geofence crossing time” can be considered just as a human response to abstract idea. More specifically, controlling transmission of data constitutes a method of managing interactions between people.  The 2019 Guidance expressly recognizes this certain method of organizing human activity as constituting a patent-ineligible abstract idea.  2019 Guidance, 84 Fed. Reg. at 52.  For example, by performing inside of brain the algorithm proposed in the beginning as a response to outcome human enters that information into some kind of computing device.  
            Controlling transmission of data also constitutes a mental process.  More specifically, controlling transmission data constitutes expressing an opinion.  The 
            The further recitation of “wherein the control signal is to cause the computer device, the mobile computer system, or the other computer device to perform an action before, at, or after the selected geofence crossing time” constitutes an intended use.


In Conclusion, this judicial exception is not integrated into a practical application because there is no any type of circuitry or processor which is configured to perform the method and there is no improvement to any technology. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because even the last limitation “wherein the control signal is to cause the computer device, the mobile computer system, or the other computer device to perform an action before, at, or after the selected geofence crossing time” can be considered as simple ordinary computer which after receiving the input of the human displays the human inputs and hence performs ordinary to any generic computer actions.
       Claims 21 and 32 additionally recite “a transmitter,” “a memory configured to store instructions and comprising sufficient storage capacity to store sensor data collected during a time that a structure associated with a client experiences an extreme event,” and “a processor disposed in communication with the memory and coupled to the transmitter.”  A “transmitter”, “memory”, and “processor” are simply part of a generic computer executing the abstract idea.  Nothing in these claims reasonably indicates that anything other than a generic computer needs to be used to carry out the abstract idea.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
First of all the scope of the limitations “precision indicator” and “recall indicator” are indefinite. 
“precision indicator” is explained as “indicator is representative of a likelihood that the mobile computer system crosses the boundary of the geofence after the associated candidate geofence crossing time”
And 
“recall indicator” is explained as “indicator is representative of a likelihood that the mobile computer system crosses the boundary of the geofence after the associated 

To understand what does Applicant actually mean by that definitions Examiner addressed the specification.
The specification talks about ONLY SINGLE WAY of calculation those parameters using the equation (2) for “precision indicator” and equation (3) for “recall indicator”. 
Now if the “recall indicator” can be a representative of the likelihood, because it represents ratio between areas the “precision indicator” cannot be considered as a representative of the likelihood at all and it represents the Area divided by the Time and if one does not have full curve of the distribution that parameter does not represent the likelihood at all. So therefore it is indefinite what are the scopes of the both limitations. 
Due to this fact Examiner interpreted the limitations according to the specification equations (2) and (3). Applicant is required to input the equations into the claim language by giving the specific explanation of all the parameters otherwise the limitations also bring to written description issue which will be following this rejection.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specification does provide only one way to calculate the “recall indicator” and “precision indicator” and hence the full scope and other ways to calculate is not supported by the specification.
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the 

It is important to note the equations 1, 2, 3 are essential for the calculation of the required limitations and hence should be present in the claim language in order to overcome the 112(a) rejection. 



Allowable Subject Matter
Claims 21-45 are allowed over prior art.
           The following is a statement of reasons for the indication of allowable subject matter:  the Examiner has not found any prior art that would render obvious the claim limitations directed to “generate, for each of a plurality of candidate geofence crossing times for crossing a boundary of a geofence, a performance indicator that is a weighted combination of a precision indicator and a recall indicator, wherein the precision indicator is representative of a likelihood that the mobile computer system crosses the boundary of the geofence after the associated candidate geofence crossing time, and the recall indicator is representative of a likelihood that the mobile computer system crosses the boundary of the geofence after the associated candidate geofence crossing time, given that the mobile computer system crosses the boundary of the geofence”.


  The closest reference to the subject matter of the current application is found to be Liu US 20140236467, which teaches geofence crossing time determination based on velocity of the mobile device. The reference, however, does not teach the above mentioned limitations.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/HELENA H SERAYDARYAN/           Examiner, Art Unit 3648                   
                                                                                                                                                                          /ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648